Citation Nr: 0029594	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hysterectomy and 
bilateral salpingo-oophorectomy, including for ovarian cysts 
present prior to this surgery.  

2.  Entitlement to an increased rating for cervical 
lymphadenopathy, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
March 1988.  

The present case arises from a September 1995 rating action, 
with which the veteran disagreed later the same month.  A 
hearing in connection with this appeal, at which the veteran 
and her spouse testified, was conducted at the RO in March 
1996, and the case was eventually forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  In February 
1998, the Board remanded the appeal for additional 
development.  In June 2000, the veteran and her husband 
appeared at a tele-video conference hearing conducted by the 
undersigned. 

In addition to the foregoing, the Board observes that in the 
Introduction to its February 1998 Remand, the claims 
regarding service connection for liver cysts and joint pain, 
originally raised by the veteran in her February 1995 
informal application for benefits, were referred to the RO 
for adjudication or other appropriate action.  It does not 
appear that any additional steps were taken by the RO in this 
regard, nor does it appear that the veteran withdrew these 
claims.  Therefore, they are again referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's assertion that she had ovarian cysts 
related to her service is not supported by any medical 
evidence of record.   

2.  The veteran's assertion that her 1994 hysterectomy and 
bilateral salpingo-oophorectomy are related to service is not 
supported by any medical evidence of record.

3.  There is no reasonable possibility that further 
assistance by VA will substantiate the claim for service 
connection for hysterectomy and bilateral salpingo-
oophorectomy, including for ovarian cysts present prior to 
this surgery.  


CONCLUSION OF LAW

The veteran's hysterectomy and bilateral salpingo-
oophorectomy, including the ovarian cysts present prior to 
this surgery, were not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

In this case, the veteran essentially contends that the 
source of her gynecological problems, including the 
development of ovarian cysts that she believes led to her 
1994 hysterectomy and bilateral salpingo-oophorectomy, may be 
traced to her military service.  More specifically, the 
veteran recalls that shortly before she was discharged from 
service, an ovarian cyst was discovered, and she believes 
that this condition and all of her subsequent gynecological 
problems were caused by the chemicals to which she was 
exposed in her capacity as an in-service liquid fuels 
maintenance specialist.    

A review of the veteran's service medical records reflects 
that the only occasion when the presence of gynecological 
problems was considered took place following a routine 
examination in November 1987, when it was suspected that 
there was a mass on the right adnexa or uterus.  This finding 
prompted a referral to the OB/GYN Clinic in December 1987.  
The examination following this referral, however, revealed 
that there were no masses present, and the examiner's 
conclusion was "Normal GYN exam."  

Thereafter, no subsequently dated service medical records 
reflect any pertinent complaints, and none were expressed 
when the veteran filed her first claim for VA benefits in 
April 1988.  It was not until December 1990, more than two 
years after the veteran's service discharge, that post 
service medical records reflected the presence of ovarian 
cysts.  Thereafter, the record shows that in July 1993, the 
veteran was treated for dysfunctional uterine bleeding and 
menometrorrhagia by means of a fractional dilation and 
curettage, and that she ultimately underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy in 
January 1994.  This was necessary because of dysfunctional 
intrauterine bleeding secondary to atypical endometrial 
hyperplasia, and was preceded by a 6 month history of crampy 
pelvic pains, general weakness and fatigue unresponsive to 
medical management.  Significantly, none of these post 
service medical records contain any indication that those 
treating the veteran were of the opinion that her 
gynecological problems were related to service, to any in-
service complaints or findings, or to in-service fuel 
exposure occasioned by the veteran's military occupational 
specialty.  

Moreover, the Board observes that the veteran was examined 
for VA purposes in April 1998 in connection with her claim.  
The physician who conducted that examination commented on the 
question of whether the veteran's exposure to fuel in service 
was related to the development of her ovarian cyst or the 
need for a hysterectomy, by saying it was "unlikely that 
there is a relationship between the fuels and the development 
of the ovarian cyst o[r] the need for a hysterectomy."   

Since the record in this case does not contain medical 
evidence that demonstrates the presence of ovarian cysts or 
other gynecological problems leading to the veteran's 
hysterectomy until more than 2 years after the veteran's 
discharge from active service, and the record is devoid of 
any competent medical opinion linking the veteran's post-
service gynecological problems to service, it is the Board's 
view that the veteran has failed to present satisfactory 
evidence demonstrating that service connection is warranted 
for her claimed disability.  Simply stated, there is no 
competent evidence of a nexus between the veteran's active 
military service and the disability for which service 
connection is sought.  

In reaching this conclusion, the Board acknowledges the 
veteran's contentions that her gynecological problems must be 
related to service, and the efforts to which she went to 
research illnesses related to various chemicals found in 
fuels with which she worked in service is appreciated.  The 
veteran's conclusion, however, that her claimed disability is 
causally linked to service, is not supported by any of the 
medical evidence of record, and it does not appear from the 
literature she provided that the disability specifically at 
issue here, has been linked to chemical exposure.  

This literature does show that "Menstrual pain and 
disorders" and "Ovarian atrophy" are symptoms of exposure 
to Benzene, a substance apparently found in many products, 
including jet fuel.  At the same time, however, it is not 
clear that the veteran's specific problems come under these 
categories, or that this general information can be 
meaningfully applied to this specific veteran.  Moreover, no 
medical professional has actually linked this veteran's 
gynecological problems to Benzene exposure, and indeed, a 
medical professional who specifically addressed this question 
concluded that it was unlikely the veteran's development of 
ovarian cysts and her need for a hysterectomy, were related 
to her fuel exposure.  In light of this opinion, it appears 
that no reasonable possibility exists that further assistance 
by VA would produce evidence that would substantiate this 
claim, and no useful purpose would be served by remanding 
this claim for additional development.  

Sympathetic though we may be with the veteran's disability 
picture and her belief as to its origin, the Board is not 
competent to make any inferences as to medical etiology, or 
cause-and-effect, as to a claim for disability benefits 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  As the 
veteran is not shown to possess any medical expertise, her 
contentions are not probative, and do not provide a basis 
upon which to establish a link between her service and her 
current disability.  Therefore, her contentions are of 
insufficient evidentiary weight to counter the medical 
evidence that either fails to show a link between the 
disability at issue and service; or explicitly shows that no 
relationship exists between the veteran's service and her 
disability.  Thel preponderance of the competent evidence of 
record is against the veteran's claim.  Under these 
circumstances, the Board finds that a basis upon which to 
grant service connection for hysterectomy and bilateral 
salpingo-oophorectomy, including for ovarian cysts present 
prior to this surgery has not been presented, and the appeal 
is denied.  


ORDER

Entitlement to service connection for hysterectomy and 
bilateral salpingo-oophorectomy, including ovarian cysts, is 
denied.  


REMAND

As to the veteran's claim for an increased rating, the Board 
notes in its review of the record on appeal that, when the 
veteran was last examined for VA purposes in connection with 
this claim in July 1998, the extent to which the veteran 
complained of pain at that time was not made clear.  In 
addition, it was not made clear whether the limitation of 
motion of the cervical spine, (which was apparently 
attributed to the disability at issue), was increased by 
repetition of motion of the spine, or whether the scars 
associated with the surgery for lymphadenopathy were 
themselves tender and painful.  Moreover, the veteran 
contended at the hearing conducted by the undersigned that 
this disability has increased in severity since this 
examination.  Under these circumstances, the Board concludes 
that an additional examination of the veteran is necessary.  
Therefore, while the delay occasioned by this Remand is 
regrettable, the veteran's case is returned to the RO for the 
following actions:  

1.  The RO should contact the veteran and ask her 
to identify those places at which she has received 
treatment for her cervical lymphadenopathy since 
1995.  After obtaining any appropriate 
authorization, the RO should attempt to obtain, and 
associate with the claims file, copies of any such 
records the veteran identifies that are not already 
included in the file.  In particular, the RO should 
ensure that any records of the veteran's relevant 
treatment at the Bay Pines VA Medical Center and 
the Gainesville, VA Medical Center are associated 
with the claims file.  

2.  Next, the veteran should be scheduled for 
examination of the neck, the purpose of which is to 
determine the extent to which her cervical 
lymphadenopathy causes impairment.  All indicated 
tests, and any consultations deemed necessary, 
should be accomplished.  In addition, all 
examination reports should fully set forth the 
current complaints, pertinent clinical findings, 
and diagnoses relating to the veteran's cervical 
lymphadenopathy.  Furthermore, the extent of any 
functional loss present in the cervical spine as 
may be related to cervical lymphadenopathy and 
associated surgical scars, due to weakened 
movement, excess fatigability, incoordination, or 
pain on use, should be noted.  The examiner should 
also state whether any pain claimed by the veteran 
is supported by adequate pathology and is evidenced 
by her visible behavior.  Any additional impairment 
on use should be described in terms of the degree 
of additional range-of-motion loss, and specific 
findings should be made regarding range of motion 
of the cervical spine, to include the extent to 
which that motion deviates from normal.  The level 
of pain on motion should also be described.  All 
opinions expressed should be supported by reference 
to pertinent evidence.  With regard to any surgical 
scars present on the neck, the examiner should 
identify them, and indicate whether there is 
evidence that they are poorly nourished, with 
repeated ulceration; whether they are tender and 
painful on objective demonstration; or whether they 
limit function of the neck.  A complete rationale 
for any opinion expressed, with reference to 
supporting records, should be provided.  Before 
evaluating the veteran, the examiner should review 
the claims folder, and a notation to the effect 
that this review of the record was accomplished 
should be included as part of any examination 
report.

3.  Next, the RO should review the evidence of 
record, and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

4.  Thereafter, the RO should enter its 
determination with respect to the evaluation of the 
veteran's cervical lymphadenopathy.  In doing so, 
the RO should give consideration to whether it is 
appropriate to assign a separate rating for any 
neck surgical scar.  If the decision remains 
adverse to the veteran, she and her representative 
should be furnished a supplemental statement of the 
case, and given an opportunity to respond before 
the case is returned to the Board for further 
review.

Although no action by the veteran is necessary until she 
receives further notice, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -


